Title: From George Washington to Brigadier General Jacob Bayley, 5 May 1779
From: Washington, George
To: Bayley, Jacob



Sir
Hd Qrs Middlebrook 5 May 1779

I have to acknowlege your favor of the 26th ultimo.
The moment you receive your intelligence from the persons which you have employed at Quebec and other places in Canada—you will make me a transmission. I hope their character is such as to give the strongest credit to their reports.
I am so much engaged at present—that I must defer any other matters which may arise on your letter to another opportunity. I have written however fully to Col. Hazen. I am Sir &
G. W——n
